DISSENTING OPINION BY
Senior Judge FRIEDMAN.
I respectfully dissent. I do not agree that Amy Gusky (Claimant) is ineligible for benefits.
Claimant was employed by the Steel Valley School District (Employer) as a full-time chemistry teacher working thirty-eight hours per week from August 24, *3212009, until Claimant’s last day of work on June 8, 2011. Although Claimant continued to receive wages until August 19, 2011, I believe that Claimant was unemployed effective June 8, 2011, and eligible for benefits through September 3, 2011, pursuant to section 402.1 of the Unemployment Compensation Law (Law).1
Relying upon Partridge v. Unemployment Compensation Board of Review, 60 Pa.Cmwlth. 47, 430 A.2d 735 (1981), the majority opines that Claimant was not “unemployed”2 from June 8, 2011, to September 3, 2011, because Claimant continued to receive wages and benefits in consideration for the services already rendered during the school year. Although I recognize that the facts of this case are similar to Partridge, I believe that Partridge is contrary to and cannot be reconciled with section 402.1 of the Law.3
Section 402.1 of the Law specifically describes the conditions under which school employees may be eligible for unemployment compensation during the period between academic years. Section 402.1(1) of the Law provides:
Benefits based on service for educational institutions pursuant to Article X, XI or XII shall as hereinafter provided be payable in the same amount, on the same terms and subject to the same conditions as outlined in section 404(g); except that:
(1) With respect to service performed after December 31, 1977, in an instructional, research, or principal administra-five capacity for an educational institution, benefits shall not be paid based on such services for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular terms whether or not successive or during a period of paid sabbatical leave provided for in the individual’s contract, to any individual if such individual performs such services in the first of such academic years or terms and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms.
43 P.S. § 802.1(1) (emphases added). In School District of Philadelphia v. Unemployment Compensation Board of Review, 85 Pa.Cmwlth. 526, 483 A.2d 574, 577 (1984), we opined that section 4(u)’s general definition of unemployment “does not apply to the between-academic year condition of [school] employees.”
I believe that section 402.1 of the Law controls. Applying section 402.1 of the Law to the instant case, I believe that Claimant is eligible for unemployment compensation benefits during the period between successive academic years. Claimant performed instructional services for Employer in the 2010-2011 academic year. However, Claimant had no contract or “reasonable assurance” that she would perform the same services for Employer the following academic year. In fact, on *322May 24, 2011, Employer’s Board of Directors eliminated Claimant’s job effective June 8, 2011. Although Claimant received payments during the summer months, these payments were for services performed prior to June 8, 2011. Therefore, I believe Claimant is eligible for benefits for the claim weeks ending June 18, 2011, through September 3, 2011. Accordingly, I would reverse the order of the UCBR.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, added by the Act of July 6, 1977, P.L. 41, as amended, 43 P.S. § 802.1.


. Section 4(u) of the Law defines "unemployed” as:
An individual shall be deemed unemployed (I) with respect to any week (i) during which he performs no services for which remuneration is paid or payable to him and (ii) with respect to which no remuneration is paid or payable to him....
43 P.S. § 753(u).


. Even though Partridge involved a furloughed school teacher who sought unemployment compensation benefits between academic years, there is no mention of section 402.1 of the Law.